January 20, 1937, the House of Representatives adopted the following resolution:
Resolved, That the Speaker of the House of Representatives be and hereby is directed to obtain from the Honorable Justices of the Supreme Court their opinion upon the following question:
Do the provisions of House Bill No. 41, an act for the prevention of increased unemployment and resulting pauperism and for the creation of employment by extending limited state assistance to industries, a copy of which is annexed hereto and made a part of this resolution, violate any of the provisions of our state constitution?
The following answer was returned: *Page 495 
To Honorable Oren V. Henderson, Speaker of the House of Representatives:
The undersigned Justices of the Supreme Court have received your request for our opinion upon the constitutionality of House Bill No. 41.
In response, it is our opinion that the bill, while designed to accomplish a proper public purpose, seeks to effect it through means and methods which the constitution forbids.
The reasons for this opinion are fully set forth in our opinion given this day to the Governor and Council relative to Laws 1935, c. 121, and to that opinion we would respectfully refer you.
The adoption of these prohibited means and methods is demanded as an integral and inherent feature of the bill, and we therefore are unable to perceive any validity in any part of it.
  JOHN E. ALLEN. THOMAS L. MARBLE. OLIVER W. BRANCH. PETER WOODBURY. ELWIN L. PAGE.
February 2, 1937.